DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  "a dental cavity wherein of a tooth being restored" is grammatically incorrect and should be recited as "a dental cavity .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6-11, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim is indefinite for reciting “at least part of the rods has a cross section being substantially uniform, preferably constant.” This limitation renders the claim indefinite because it is unclear whether it is reciting the plurality of the rods together as have such a cross section, or that each of the individual rods has such a uniform cross section. Additionally, this limitation renders the each of the plurality of rods has a cross section being substantially uniform, preferably constant”, “substantially uniform” will be interpreted as meaning anything that appears to be uniform, and the claim will be interpreted as not positively requiring “constant”. 
	Regarding claim 6, the claim is indefinite for reciting “wherein the cut-outs of a different group of said groups of cut-outs are perpendicular to one another”. This limitation renders the claim indefinite because it is unclear if cut-outs within one group are perpendicular to each other, or cut-outs between two individual groups are perpendicular to each other. Based on the disclosure, the examiner believes the applicant intended to recite the latter. Therefore, for the purpose of examination, the claim will be interpreted as reciting “wherein the cut-outs of one the cut-outs of the other of said groups 
	Regarding claim 7, the claim is indefinite for reciting “more preferred at least 5 µm, and even more preferred at least 10 µm.” The term “preferred” renders the scope of the claim indefinite, as it is unclear whether or not everything following that term is required. Therefore, for the purpose of examination, “at least 5 µm” and “at least 10 µm” will be interpreted as not being positively recited or required by the claim. 
	Regarding claim 8, the claim is indefinite for reciting “at least part of the rods comprise a substantially rectangular”. This limitation renders the claim indefinite because it is unclear if the claim is intended to recite that the collection of rods has a rectangular cross section or that each individual rod does. Additionally, it is unclear what the scope of “substantially rectangular is” because of the vagueness of each of the plurality of rods comprises a substantially rectangular cross section”. 
	Regarding claim 9, the claim is indefinite for reciting “wherein at least part of the rods comprise a curved surface portion.” This limitation renders the claims indefinite because it is unclear if it refers the collection of rods in total having a curved surface portion, or each individual rod having a curved surface portion. Based on the disclosure, the examiner believes the applicant intended to recite each of the rods. Therefore, for the purpose of examination, the claim will be interpreted as reciting “wherein at least part of each of the plurality of rods comprise a curved surface portion.”
	Regarding claim 10, the claim is indefinite for reciting “more preferred at least eight rods.” The term “preferred” renders the scope of the claim indefinite, as it is unclear whether or not everything following that term is required. Therefore, for the purpose of examination, “at least eight rods” will be interpreted as not being positively recited or required by the claim. 
	Regarding claim 11, the claim is indefinite for reciting “preferably at most 30 rods.” The term “preferably” renders the scope of the claim indefinite, as it is unclear whether or not everything following that term is required. Therefore, for the purpose of examination, “at most 30 rods” will be interpreted as not being positively recited or required by the claim. 
	Regarding claim 13, the claim is indefinite for reciting “substantially circular cross section.” This limitation renders the claim indefinite because it is unclear what the scope of “substantially circular” is because of the vagueness of the term “substantially”, and it is unclear what shapes would and would not read on this limitation. Therefore, for the purpose of examination, “substantially circular” will be interpreted as any shape that appears to be circular.
Regarding claim 14, the claim is indefinite for reciting “”wherein the foot portion of at least one of the posts having a head portion with a smaller width comprises a smaller number of rods as compared to the foot portion of at least one of the posts having a head portion with a larger width.” This limitation renders the claim indefinite because it is unclear if “a head portion” are reciting the same limitation as “the head portions” in line 2 of the claim or two new and distinct features of the invention. Based on the disclosure, the examiner believes they are intended to recite the same feature, and therefore, for the purpose of examination, the claim will be interpreted as reciting “wherein the foot portion of at least one of the posts having the the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0345467 (Alcântara).

    PNG
    media_image1.png
    712
    626
    media_image1.png
    Greyscale

Alcântara Figure 4.2, Annotated
Regarding claim 1, Alcântara teaches a dental post (Abstract; Paragraph 0001; Figures 4.1, 4.2) configured to be fitted within a dental cavity wherein of a tooth being restored (Paragraph 0001), the post comprising a head portion (Annotated Figure 4.2) and a foot portion consecutively arranged in an axial direction of the post (Annotated Figure 4.2), said axial direction being defined as a direction in which a central axis of the head portion extends (Annotated Figure 4.2), the foot portion comprising a free lower end such that the post can be inserted into the dental cavity in said axial direction with said lower end inwardly facing a closed inner end of the dental cavity (Annotated Figure 4.2, Figure 5.3, #20), at least the foot portion being composed of a composite material comprising a resin matrix reinforced with fibers (Paragraphs 0056-0058), the foot portion comprises a plurality of rods being separated from one another along the axial direction of the post (Annotated Figure 4.2) such that each rod is bendable in a transverse direction with respect to the axial direction (Paragraph 0063 teaches that all parts of the dental post are capable of being bent).
Regarding claim 2, Alcântara teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein at least part of each of the plurality of rods has a cross section being substantially uniform, preferably constant, along the entire length of the rod in the axial direction (Figure 4.1, the rods formed by #5 and #6 appear to have a uniform cross-section along their entire length).
	Regarding claim 3, Alcântara teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein said separation of the plurality of rods is provided by cut-outs in the foot portion in between the rods (Figure 4.1, Figure 4.2, #5 and #6).
	Regarding claim 4, Alcântara teaches all of the elements of the claimed invention as stated above for claim 3 and further teaches wherein said cut-outs are planar cut-outs extending in the axial direction (Figure 4.1, the cut-outs extend from the top plane in an axial direction, and therefore can be considered planar).

    PNG
    media_image2.png
    655
    544
    media_image2.png
    Greyscale

Alcântara Figure 4.1, Annotated

	Regarding claim 8, Alcântara teaches all of the elements of the claimed invention as stated above for claim 3 and further teaches wherein at least part of each of the plurality of rods comprise a substantially rectangular cross section (Annotated Figure 4.1).
	Regarding claim 9, Alcântara teaches all of the elements of the claimed invention as stated above for claim 3 and further teaches wherein at least part of the rods comprise a curved surface portion (Annotated Figure 4.1).
	Regarding claim 11, Alcântara teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein said plurality of rods comprises at most 50 rods and preferably at most 30 rods (Annotated Figure 4.2, the plurality of rods comprises 2 rods).
	Regarding claims 12 and 13, Alcântara teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein at least one hole is provided in the foot portion, the hole extending in the axial direction and wherein the hole has a substantially circular cross section (Figure 4.1, #3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0345467 (Alcântara) in view of US 2017/0172706 (Lapinski et al.).

    PNG
    media_image3.png
    650
    790
    media_image3.png
    Greyscale

Lapinski et al. Figure 4, Annotated 
	Regarding claims 5 and 6, Alcântara teaches all of the elements of the claimed invention as stated above for claim 4 but does not teach wherein two groups of said planar cut-outs are provided, the cut-outs of each group extend in parallel to one another and wherein the cut-outs of one of said groups of cut-outs are perpendicular to the cut-outs of the other of said groups.
	Lapinski et al. teaches a dental post (Abstract; Figures 3 and 4) wherein the post has two groups of planar cut-outs in the foot portion (Annotated Figure 4), the cut-outs of each group extend in parallel to one another (Annotated Figure 4, the cutouts A and B are parallel to each other, and the cutouts C and D are parallel to each other), and wherein the cut-outs of one of said groups of cut-outs are 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental post of Alcântara to have slots and rods arranged the same way as taught by Lapinski et al. This would have been an obvious modification to make in order to have the capability of bending in all radial directions, thereby increasing the ability of the rod to conform to differently shaped spaces. 
	Regarding claim 10, Alcântara teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein said plurality of rods comprises at least four rods, more preferred at least eight rods.
	Lapinski et al. teaches a dental post (Abstract; Figures 3 and 4) wherein the post has four rods (Figure 4, #42; Paragraph 0033). Lapinski et al. teaches that this arrangement of rods is useful for letting the rods be flexible and bendable in all radial directions (Paragraph 0035).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental post of Alcântara to have the four rod arrangement taught by Lapinski et al. This would have been an obvious modification to make in order to have the capability of bending all radial directions thereby increasing the ability of the rod to conform to differently shaped spaces.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0345467 (Alcântara) in view of US 2011/0033828 (Nordin et al.).
	Regarding claim 7, Alcântara teaches all of the elements of the claimed invention as stated above for claim 3 and further teaches wherein said cut-outs have a width providing a spacing in between the rods perpendicular to said axial direction but does not teach said width of the cut-outs is at least 1 µm, more preferred at least 5 µm, and even more preferred at least 10 µm.

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental post of Alcântara to include the groove sizes of Nordin et al. This would have been an obvious modification to make in order to help with retention properties while minimizing potential for breakage. 

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772